 Case 19-42825       Doc 37      Filed 11/05/19 Entered 11/05/19 16:05:30            Main Document
                                              Pg 1 of 3

                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

In Re:                                               )   Case No. 19-42825-399
                                                     )   Chapter 13 Mtn. 34
Mark Peter Spies                                     )
                                                     )   Motion for Relief from the Automatic
                                                     )   Stay
                                  Debtor,            )
                                                     )   Motion Waives 30 Day Hearing
                                                     )
                                                     )   Hearing Date: November 6, 2019
US Bank Trust National Association, as               )   Hearing Time: 10:30 a.m.
Trustee of Bungalow Series F Trust                   )   Hearing Location: 5 North Courtroom
                                                     )   of the United States Bankruptcy Court
                                 Movant.             )   for the Eastern District of Missouri


                 ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY

         COMES NOW US Bank Trust National Association, as Trustee of Bungalow Series F
 Trust, its subsidiaries, affiliates, predecessors in interest, successors, and assigns (“Movant”), by
 and through counsel, on its Motion for Relief from Automatic Stay (Document #34) on the
 following described property:
         LOT 29 IN BLOCK 5 OF MCDERMOTT AND HAYDEN`S HILDESHEIM, AND
         IN BLOCK 5339 OF THE CITY OF ST. LOUIS, FRONTING 30 FEET ON THE
         SOUTH LINE OF BLOW TREE, BY A DEPTH SOUTHWARDLY OF 110 FEET
         TO AN ALLEY.

 The above described property is also known as 4958 Blow Street, Saint Louis, Missouri 63109
 (“Property”).
         IT IS ORDERED that Movant its subsidiaries, affiliates, predecessors in interest,
 successors, and assigns are hereby granted relief from the automatic stay on the above-described
 Property and that Movant, and its successors and assigns, may exercise any and all rights
 provided under non-bankruptcy law including to immediately foreclose its security interest in
 Debtors’ real estate as referenced above pursuant to the terms and provisions of its deed of trust
 and in accordance with the laws of Missouri, and for such purposes the stay of 11 U.S.C. Section
 362 is hereby terminated. The recoverability of any applicable fees and costs associated with
 this motion shall be determined with the underlying agreement and non-bankruptcy law.
Case 19-42825       Doc 37     Filed 11/05/19 Entered 11/05/19 16:05:30             Main Document
                                            Pg 2 of 3

          IT IS FURTHER ORDERED that The Chapter 13 Trustee is directed to discontinue
payment on all claims secured by the property against which relief from the automatic stay is
granted in this Order. The Trustee is directed to resume payment on such claims on notification
pursuant to L.B.R. 3021-1A.
          IT IS FURTHER ORDERED that this Court finds that Rule 4001(a)(3) is waived or
inapplicable and that the Movant shall be allowed to immediately pursue its above referenced
remedies.
          IT IS FURTHER ORDERED that Movant its subsidiaries, affiliates, predecessors in
interest, successors, and assigns are hereby authorized to, at its option, offer, provide and enter
into a potential forbearance agreement, loan modification, refinance agreement or other loan
workout and to contact the Debtors via telephone or written correspondences to offer such an
agreement, which shall be non-recourse unless included in a reaffirmation agreement.



   DATED: November 5, 2019
   St. Louis, Missouri                                          Barry S. Schermer
   trul                                                         United States Bankruptcy Judge




Prepared and submitted by:

MARINOSCI LAW GROUP, P.C.

/s/David V. Noyce__________
David V. Noyce #56116MO
11111 Nall Avenue, Suite 104
Leawood, KS 66211
dnoyce@mlg-defaultlaw.com
Phone: (913) 800-2021
Fax: (913) 257-5223
ATTORNEY FOR MOVANT


copies to:

Mark Peter Spies
4958 Blow St
Saint Louis, MO 63109
Debtor


                                                  2
Case 19-42825     Doc 37     Filed 11/05/19 Entered 11/05/19 16:05:30   Main Document
                                          Pg 3 of 3


Jack Justin Adams
Sean C. Paul
The Law Offices of Sean C. Paul, PC
8122 Gravois Rd
St. Louis, MO 63123
Attorney for Debtor

Diana S. Daugherty
PO Box 430908
St. Louis, MO 63143
Bankruptcy Trustee

Office of the U.S. Trustee
111 S. Tenth Street, Suite 6353
St. Louis, MO 63102




                                            3
